DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Application
The claims, remarks, and/or amendments filed on 09/19/2019 are acknowledged. Claims 1-19 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/19/2019 has been considered by the examiner in this case.
Priority
	This application, filed 09/19/2019 claims priority from U.S. Patent Application 15/627,619 filed 06/20/2017, that claims priority to U.S. Patent Application 14/330,485 filed 07/14/2014, that claims priority from U.S. Patent Application 11/650701 filed 01/08/2007, that claims priority from U.S. Patent Application 10/313,709 filed 12/06/2002, that claims priority from UK patent applications 0227883.6 filed 11/29/2002 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 3-6 require “about 1% to about 40% of linear poly(lactide-co-glycolide)”, “from 2% to 2.5% of linear poly(lactide-co-glycolide)”, "about 1% to about 20% of octreotide acetate”, and “from 4% to 10% of octreotide acetate”. However no units are present. It is unclear if applicant intends to claim w/w %, w/v %, or v/v %? Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3, 5-10, and 12-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bodmer et al., U.S. Patent 5,639,480 (provided in the parent cases).
Bodmer teaches methods of making microparticles of PLGA encapsulating peptide drugs. Bodmer specifically teaches methods for making such particles by dissolving 1 g of PLGA (45 kDa) in 2.5 ml methylene chloride/dichloride solvent (~30 w/w%), dissolving 75 mg of octreotide acetate in 0.125 ml of water, adding this emulsion to 1g gelatin stabilizer in 200 mL water, and further washing the particles. (See examples 6-9.) Bodmer states that the peptide can be dissolved in methanol, water, or buffer at pH 3-8, preferably being dissolved in methanol, compare instant claims 1-3 and 7. (See column 9, lines 30-49.) Bodmer teaches including the drugs at 0.8-4 g drug per 1-120 mL solvent weight/volume ratio and the PLGA polymers at a 40g polymer per 90-400 mL organic solvent weight/volume ratio. (See column 11, lines 15-30 and examples 1-11.) Bodmer provides specific examples using 1.5g of octreotide acetate in 20 mL of methanol (methanol has a density of 0.79); i.e. 1.5g drug per 15.8g methanol or 9.5 w/w%, reading on instant claims 5-6. (See example 3.) This example also uses 18.5g PLGA in 500 mL methylene chloride (methylene chloride has a density of 1.33 g/cm3); i.e. 18.5g polymer per 665g solvent or 2.7 w/w%. Bodmer teaches that the particles in dichloromethane solutions can be emulsified/extracted into distilled water, buffers, aqueous gelatin or aqueous polyvinyl alcohol, reading on instant claims 8-10 and 12-15. (See column 9, lines 3-11 and column 10, lines 15-23.) Bodmer teaches that the polymers used can be linear and 25-100 kDa and teaches examples using 46 kDa, reading on instant claim 16. (See column 7, lines 49-58 and examples 1-6.) The particles made by these methods are PLGA particles of octreotide acetate in linear PLGA micro-particles comprising no silicone oil or heptane, reading on instant claims 17-19.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-12 and 14-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thanoo et al., U.S. Patent 5,945,126 in view of Bodmer et al., U.S. Patent 5,639,480 and Dawson, G, et al., WO 99/47588 (all provided in the parent cases).
Thanoo teaches methods of making plga-drug microspheres comprising the active steps of mixing a peptide drug in methanol to form a dispersion/solution, mixing linear plga MW 30,000 Da with methylene chloride to form a solution/dispersion, mixing the two solutions with an aqueous continuous phase comprising the stabilizing agent PVA (forming a methylene chloride saturate water phase upon mixing) to form an emulsion that provides microspheres and collecting/freeze dying the microspheres, compare steps 1a-c and claims 8-11 and 16. (See example 1.) Thanoo teaches that the peptide drug in the process can be octreotide and that the drugs can be present at 5-20 wt%, compare claims 1 and 5-6. (See column 4, line 41 and column 13, lines 44-47.) Thanoo teaches including buffers and salts as drug stabilizers in the continuous water phase of the emulsions. (See column 7, lines 15-45.)
Thanoo does not teach using the specific acetate salt form of octreotide in his methods of making plga/octreotide microspheres, specify if the water in the extraction medium is distilled or not, nor suggest the use of phosphate buffer as an extraction medium. 
Bodmer teaches methods of making microparticles of PLGA encapsulating peptide drugs such as octreotide acetate. Bodmer states that the peptide can be dissolved in methanol, water, or buffer at pH 3-8, preferably being dissolved in methanol, compare instant claims 1-3 and 7. (See column 9, lines 30-49.) Bodmer teaches that the particles in dichloromethane solutions can be emulsified/extracted into distilled water, pH 2-8 buffers such as phosphate buffer, aqueous gelatin or aqueous polyvinyl alcohol, reading on instant claims 8-10 and 12-15. (See column 9, lines 3-11 and column 10, lines 15-23.) Bodmer specifically teaches methods for making such particles by dissolving 1 g of PLGA (45 kDa) in 2.5 ml methylene chloride/dichloride solvent (~30 w/w%), dissolving 75 mg of octreotide acetate in 0.125 ml of water, adding this emulsion to 1g gelatin stabilizer in 200 mL water, and further washing the particles. (See examples 6-9.) Bodmer teaches including the drugs at 0.8-4 g drug per 1-120 mL solvent weight/volume ratio and the PLGA polymers at a 40g polymer per 90-400 mL organic solvent weight/volume ratio. (See column 11, lines 15-30 and examples 1-11.) Bodmer provides specific examples using 1.5g of octreotide acetate in 20 mL of methanol (methanol has a density of 0.79); i.e. 1.5g drug per 15.8g methanol or 9.5 w/w%, reading on instant claims 5-6. (See example 3.) This example also uses 18.5g PLGA in 500 mL methylene chloride (methylene chloride has a density of 1.33 g/cm3); i.e. 18.5g polymer per 665g solvent or 2.7 w/w%. Bodmer teaches that the polymers used can be linear and 25-100 kDa and teaches examples using 46 kDa, reading on instant claim 16. (See column 7, lines 49-58 and examples 1-6.) The particles made by these methods are PLGA particles of octreotide acetate in linear PLGA micro-particles comprising Bodmer teaches using 2.7 w/w% PLGA polymer in the methylene chloride solution when making microparticles in emulsions but does not teach using 2-2.5 % polymer.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use pharmaceutically acceptable forms of octreotide such as the acetate salt form used in plga/octreotide microsphere formulations at the time of the invention in the plga/octreotide microsphere formulations of Thanoo. It would have also been prima facie obvious to one of ordinary skill in the art at the time of the invention to use commonly accepted continuous phase extraction medium used to extract and emulsify plga/octreotide microspheres such as phosphate buffer and distilled water taught by Bodmer in order to emulsify and form the microspheres. This is merely the use of commonly accepted buffers and salts used to stabilize octreotide during the formation of plga/octreotide microspheres. One of ordinary skill in the art would have been motivated to choose such commonly available salts/buffers such as acetate salts of octreotide or phosphate buffers as they were art accepted buffers known in the art at the time of the invention to be useful in preparing octreotide plga microspheres.
Thanoo and Bodmer do not teach the exact same amount of PLGA in the dichloromethane solution used to form the octreotide/PLGA microspheres.
Dawson teaches methods of making microparticles by mixing an aqueous solution comprising a peptide active agent and an emulsifier (such as PVA) with a non-aqueous solution such as dichloromethane (methylene chloride) containing a PLGA polymer to form microparticles. (See claims 1, 9, and 15-16 and page 8, paragraph 1.) Dawson teaches including the PLGA polymer in the non-aqueous solution of the emulsion at 0.5-10 wt%. (See claim 11, table 8, and figure 2.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use the common amount of 0.5-10 wt% PLGA  in methylene chloride taught by Dawson in the methylene chloride PLGA emulsions taught by Thanoo and Bodmer. The skilled artisan would have been motivated to use this range as both Thanoo, Bodmer, and Dawson are already directed to making peptide drug containing microparticles using an aqueous phase and a PLGA methylene chloride phase and Dawson provides that the range of 0.5-10 wt% allows for the formation of such microparticles. This is merely the use of an art recognized range of PLGA capable of forming peptide containing microparticles known in the art at the time of the invention. Regarding claims 17-19, as the process of Thanoo already forms octreotide/plga microspheres without heptane or silicon oil the mere use of the acetate salt form taught by Bodmer would not appear to introduce heptane/silicon oil into such particles. Thus these claims also appear to be obvious in light of the art above.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thanoo et al., U.S. Patent 5,945,126; Bodmer et al., U.S. Patent 5,639,480; and Dawson, G, et al., WO 99/47588 as applied to claims 1-12 and 14-19 above, and further in view of Labhasetwar, V., et al., (J. Pharm. Sci., 1994) (all provided in the parent cases).
Thanoo, Bodmer, and Dawson are discussed above.
Thanoo, Bodmer, and Dawson do not teach the specific form of phosphate buffer, sodium phosphate buffer.
Labhasetwar teaches methods of making drug/plga microspheres by mixing a solution of drug with plga in methylene chloride with high shear and mixing with an aqueous extraction medium of 1 wt% PVA, pH 9.0 sodium phosphate solution saturated with methylene chloride, collected, and lyophilized. (See page 157, paragraph 5.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use a common aqueous extraction medium such as the 1 wt% PVA, pH 9.0 sodium phosphate solution saturated with methylene chloride taught for making plga/drug microspheres by Labhasetwar in the methods of making plga/drug microspheres of Thanoo, Bodmer, and Dawson requiring aqueous phosphate buffer and pva comprising extraction media. This is merely the use of a common form of phosphate buffer used as an extraction buffer for making drug/plga microspheres in methods requiring just such aqueous phosphate buffer and pva comprising extraction media.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE W RIDER whose telephone number is (571)270-1337.  The examiner can normally be reached on M-F 10-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LANCE W RIDER/Examiner, Art Unit 1618